*328Determination of respondent Police Commissioner, dated October 7, 2003, finding that petitioner failed and neglected to comply with an order to attempt the course of fire for firearm qualification, and imposing a penalty of suspension without pay for 10 days and forfeiture of 10 vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Doris Ling-Cohan, J.], entered June 10, 2004) dismissed, without costs.
Substantial evidence, in particular, the testimony of the lieutenant in charge of overseeing officers’ requalification with weapons, supports respondent’s findings, largely ones of credibility, that petitioner was given an order and that she failed to comply. No basis exists to disturb respondent’s findings of credibility, and the penalty imposed does not shock our sense of fairness (see Matter of Edwards v Safir, 282 AD2d 287 [2001]; Matter of Binford v Safir, 270 AD2d 129 [2000]). Concur—Tom, J.P., Andrias, Ellerin, Nardelli and Sweeny, JJ.